          Case 1:20-cv-00359-AKH Document 27 Filed 11/20/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
   IN RE: PARETEUM CORPORATION                                  :   ORDER DENYING PROPOSED
  STOCKHOLDER DERIVATIVE LITIGATION                             :   STIPULATION
                                                                :
                                                                :   20 Civ. 6264 (AKH)
                                                                :   20 Civ 359 (AKH)
                                                                :   20 Civ 6264 (AKH)
 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

                 I decline to sign the stipulation proposed by plaintiffs Brad Linton, Edward Hayes

and Juanita Silveria, dated November 18, 2020, and filed as a separate action, 20 Civ. 6264.

These derivative lawsuits appear to be substantially similar to the derivative actions already

consolidated before me, filed by plaintiffs Shiv Patel and Michael Shaw in 20 Civ. 740.

                 My order of consolidation and appointment of Lead Counsel (ECF 23, June 23,

2020) is supplemented to include the three new derivative plaintiffs, Linton, Hayes and Silveria,

transferred to me by the U.S. District Court for Delaware. There is no need to include, and many

reasons of efficiency and economy not to include, any additional Lead Counsel. The issues of

the derivative actions will largely duplicate the class actions against Pareteum and related

individuals, and Lead Class Counsel will be conducting the discovery, subject to potential, non-

duplicative supplementation by Derivative Lead Counsel, Gainey McKenna and Egleston. I

have admonished that firm to staff leanly, and to be attentive to economy. If and when

settlement discussions occur, the derivative plaintiffs will be in secondary position, careful not to

diverge discovery from the class directly affected by the alleged frauds, and focusing on issues

relevant only to the derivative lawsuits.
          Case 1:20-cv-00359-AKH Document 27 Filed 11/20/20 Page 2 of 2




               The Clerk will file copies of this order in both 20 Civ. 359 and 20 Civ. 6264.

Hereafter, all filings will be in 20 Civ 359.



               SO ORDERED.

Dated:         November 20, 2020                                      /s/
               New York, New York                           ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                2
